Citation Nr: 0018310	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  95-40 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tender and painful scar, residual of exploratory 
laparotomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse








INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.

The current appeal arose from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO granted entitlement to 
compensation benefits pursuant to the criteria of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for status post exploratory 
laparotomy with bacterial peritonitis with multiple abscesses 
including subphrenic abscess and adhesions with assignment of 
a noncompensable evaluation effective April 30, 1993.

In May 1996 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for a tender and 
painful scar, residual of exploratory laparotomy effective 
from April 30, 1993.

In September 1997 the RO denied entitlement to compensation 
benefits pursuant to the criteria of 38 U.S.C.A. § 1151 for 
irritable bowel syndrome.  A notice of disagreement has not 
been filed with this decision and this claim is otherwise not 
considered part of the current appeal.

In April 1999 the RO affirmed the denial of entitlement to 
compensation benefits pursuant to the criteria of 38 U.S.C.A. 
§ 1151 for irritable bowel syndrome.  A notice of 
disagreement with this determination has not been filed, and 
this claim is otherwise not considered a part of the current 
appeal.

The veteran and his wife provided oral testimony before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
at the RO in June 2000, a transcript of which has been 
associated with the claims file.

The case has been forwarded to the Board for appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the veteran's claim of entitlement to an 
initial evaluation in excess of 10 percent for a tender and 
painful scar, residual of exploratory laparotomy is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's contentions concerning the severity of 
his gastrointestinal disease (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board, however, is not satisfied that all relevant facts 
have been properly developed to their full extent and that VA 
has met its duty to assist the veteran in the development of 
his claim.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).

In statements on appeal and at the June 2000 hearing the 
veteran has contended that he is suffering from multiple 
gastrointestinal problems which he believes are part and part 
of his overall service-connected residuals of an exploratory 
laparotomy.  

The Board's review of the record discloses that a physician 
advised in November 1998 that she was unable to give a 
professional medical opinion as to the post-operative 
residuals of the veteran's exploratory laparotomy.  When the 
veteran was last formally examined by VA in July 1997, the 
examiner acknowledged that the claims file had not been made 
available for review.  The same situation existed when the 
veteran was examined by VA in November 1995.  The examiner at 
that time also acknowledged that the claims file had not been 
made available for review.

The fact that the November 1995 and November 1998 
examinations were conducted without access to the appellant's 
claims file renders the subject examinations inadequate for 
rating purposes.  See e.g., 38 C.F.R. § 4.1 (1994) ("It is 
...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.")  See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) ("[F]ulfillment of the statutory duty 
to assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added)).  Accordingly, further development 
is warranted.

The Board notes that the veteran has made references to VA 
outpatient treatment in 1997; however, such treatment reports 
have not been associated with the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), the Board 
will not decide the issue prepared and certified for 
appellate review pending a remand of the case to the RO for 
further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  



In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to his treatment for a 
tender and painful scar, residual of 
exploratory laparotomy.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records, particularly those pertaining to 
treatment in 1997 as claimed by the 
veteran.

2.  The RO should arrange for a VA 
examination of the veteran by a 
gastrointestinal or other appropriate 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his tender and 
painful scar, and all postoperative 
residuals of his exploratory laparotomy.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies with a view toward 
ascertaining all postoperative residuals 
of the exploratory laparotomy should be 
conducted.  The examiner must be 
requested to express an opinion as to all 
postoperative residuals of the previous 
exploratory laparotomy ascertained on 
examination.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.


3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing development has been 
accomplished.  In particular, the RO 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial evaluation in excess of 10 
percent for a tender and painful scar, 
residuals of exploratory laparotomy.  The 
RO should document its consideration of 
Fenderson v. West, 12 Vet. App. 119 
(1999) with respect to "staged ratings" 
in connection with original grants of 
service connection, and the applicability 
of the criteria under 38 C.F.R. 
§ 3.321(b)(1) (1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



